Case 1:13-cr-00934-JMF Document 29 Filed 02/02/21 Page 1 of 4
Case 1:13-cr-00934-JMF Document 29 Filed 02/02/21 Page 2 of 4




                   Application GRANTED. The sentencing is hereby ADJOURNED to
                   May 27, 2021, at 3:00 p.m. The Clerk of Court is directed to
                   terminate Doc. #28. SO ORDERED.




                                      February 2, 2021
Case 1:13-cr-00934-JMF Document 29
                                28 Filed 02/02/21
                                         02/01/21 Page 3 of 4
Case 1:13-cr-00934-JMF Document 29
                                28 Filed 02/02/21
                                         02/01/21 Page 4 of 4
